Citation Nr: 1613173	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to September 1994 and from June 2007 to March 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans (VA) Regional Office (RO).

The case was remanded in February 2014 and November 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran has hypertension.

2.  The evidence is at least in relative equipoise as to whether the Veteran's hypertension first manifested during active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden, 381 F.3d at 1167.  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board observes that VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In the present case, the Board finds that the Veteran has hypertension.  In June 2008, the Veteran underwent a 24-hour ambulatory blood pressure monitor.  The results showed elevated blood pressure 72 percent of the time.  The Veteran was diagnosed with hypertension and began treatment.  Notably, in May 2008, blood pressure readings showed systolic pressure predominantly 160 or more.  Furthermore, during the period of active service from June 2007 to March 2008, the Veteran had elevated blood pressure readings of 153/96 (February 2008), 132/88 (March 2008) and 141/92 (March 2008).

The record also shows a diagnosis of hypertension in June 2000 by a private examiner.  However, the Veteran was advised to discontinue the use of Ritalin and there was no further treatment or diagnosis of hypertension.  Thus, based on the entire evidentiary record, the Board is unable to conclude that hypertension pre-existed the period of active service from June 2007 to March 2008.

The Board observes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b).

Here, the Veteran has failed to report for VA examination, and the claim must be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  As discussed above, the Veteran demonstrated elevated blood pressure readings of 153/96, 132/88 and 141/92 just prior to his service discharge in March 2008, demonstrated systolic pressure predominantly 160 or more in May 2008 and was diagnosed with hypertension in June 2008.  In light of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hypertension first manifested during the period of active service ending in March 2008.  Thus, service connection for hypertension is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted. 



____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


